— Interlocutory judgment, Supreme Court, New York County, entered in favor of plaintiff on the issue of liability, on October 22, 1976, after trial before Spiegel, J., and a jury, unanimously affirmed, with $60 costs and disbursements to respondent. This case presents a classic fact question for the jury as to which side to this litigation went through a red light. We find nothing in the court’s rulings or charge which would warrant setting aside the verdict rendered herein. Concur — Murphy, P. J., Kupferman, Evans, Capozzoli and Lane, JJ.